UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1913


KIM EDWARD BEVIER; CIRRUS SOFTWARE LLC,

                  Plaintiffs - Appellants,

             v.

BLUE CROSS & BLUE SHIELD OF SOUTH CAROLINA; PALMETTO GBA
LLC;    TRICENTURION   INCORPORATED;    TRAILBLAZER    HEALTH
ENTERPRISES, LLC; DIVERSIFIED SERVICE OPTIONS, INCORPORATED,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-00575-CMC)


Submitted:    July 10, 2009                     Decided:   July 24, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace K. Lightsey, Meliah D. Bowers, WYCHE, BURGESS, FREEMAN &
PARHAM, PA, Greenville, South Carolina, for Appellants.       M.
Dawes Cooke, Jr., B. Craig Killough, John William Fletcher,
BARNWELL, WHALEY, PATTERSON & HELMS, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kim    Bevier,    a    computer    software     engineer     and   sole

proprietor     of    Cirrus      Software      LLC   (“Cirrus”),      appeals   the

district court’s denial of his motion for a permanent injunction

and for reconsideration of the entry of judgment.                        On appeal,

Bevier contends that the district court erred in determining

that Bevier’s acceptance of the Defendants’ Fed. R. Civ. P. 68

offer   of   judgment     encompassed         both   the   legal   and    equitable

claims presented in Bevier’s complaint, and therefore precluded

the entry in this action of an order permanently enjoining the

Defendants from continued infringement on Bevier’s copyright for

the Bean 3270 software.            We affirm.

             Generally, we review the grant or denial of injunctive

relief for abuse of discretion.               Lone Star Steakhouse & Saloon,

Inc. v. Alpha of Va., Inc., 43 F.3d 922, 939 (4th Cir. 1995).

However, where a district court’s decision is based “solely on a

premise and interpretation of the applicable rule of law,” our

review is de novo.            Eisenberg ex rel. Eisenberg v. Montgomery

County Pub. Schs., 197 F.3d 123, 128 (4th Cir. 1999); see also

Jason D.W. by Douglas W. v. Houston Indep. Sch. Dist., 158 F.3d

205, 208 (5th Cir. 1998) (“[I]nterpretation of Rule 68 is an

issue of law . . . review[ed] de novo.”).                    Here, the district

court based its decision to deny the injunction solely on its

interpretation       of   Rule      68,   determining      Bevier’s      acceptance

                                          2
resolved    his    claim      for   injunctive         relief.       Accordingly,        the

appropriate standard of review is de novo.

            Rule 68(a) states:

     More than 10 days before the trial begins, a party
     defending against a claim may serve on an opposing
     party an offer to allow judgment on specified terms,
     with the costs then accrued. If, within 10 days after
     being served, the opposing party serves written notice
     accepting the offer, either party may then file the
     offer and notice of acceptance, plus proof of service.
     The clerk must then enter judgment.

Fed. R. Civ. P. 68(a).               “The plain purpose of Rule 68 is to

encourage settlement and avoid litigation.”                          Marek v. Chesny,

473 U.S. 1, 6 (1985).               In furtherance of these ends, an offer

under Rule 68 must be unconditional in order to be effective.

Whitcher    v.    Town   of    Matthews,         136    F.R.D.   582,    585    (W.D.N.C.

1991).      Thus,     “offers        including         only   monetary      damages      but

excluding    equitable        or     injunctive         relief      would   .   .   .    be

inconsistent with” Rule 68.               Id.          Correspondingly, to allow a

plaintiff    to    “only      accept    the      [o]ffers      of   [j]udgment      as    to

monetary damages would cause [an] action to remain pending as to

equitable    relief      —    a     result    clearly         inconsistent      with     the

purpose of the Rule.”          Id.

            Moreover, the fact that an accepted Rule 68 offer of

judgment disposes of the entire proceeding between the parties

is apparent from its own terms.                        The final sentence of Rule

68(a) mandates that, when a party has filed the offer, notice of


                                             3
acceptance, and proof of service, “[t]he clerk must then enter

judgment.”        This language indicates that a Rule 68 offer of

judgment    is    self-executing     —   “[t]he    court     generally        has   no

discretion whether or not to enter the judgment.”                        Ramming v.

Natural Gas Pipeline Co. of Am., 390 F.3d 366, 370-71 (5th Cir.

2004) (collecting cases confirming the self-executing nature of

Rule 68).        Though rare exceptions to this rule exist, * it is

clear that in this instance, the district court had no option

but to enter the judgment, effectively ending the litigation.

             Bevier      contends   that     an   offer      of     judgment      “may

encompass either the entire dispute, or only a portion of the

dispute.”       In support of this contention, he cites Said v. Va.

Commonwealth Univ./Med. Coll. of Va., 130 F.R.D. 60 (E.D. Va.

1990).     However, Said does not stand for the proposition that an

offer of judgment may encompass only a portion of a dispute.                        In

Said,     the    offer    specifically       allowed   for        the   payment     of

undetermined accrued costs.          The court needed only to determine

whether    such    costs    included     attorney’s    fees.            The   instant

situation would only be analogous were the Defendants’ offer to

     *
       Specifically, in class actions, a district court has an
independent duty under Fed. R. Civ. P. 23(e) to review the
acceptability of a settlement.   Alternatively, a district court
will not “enter judgment pursuant to a Rule 68 offer of judgment
that contemplates illegal activity, regardless of the parties’
agreement.” Perkins v. U.S. W. Commc’ns., 138 F.3d 336, 338 n.5
(8th Cir. 1998).



                                         4
have included some undefined reference to injunctive relief.             As

no such terms were included in the offer, Said does not advance

Bevier’s argument.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   expressed    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5